This cause was submitted to the court upon the petition, the answer, and demurrer thereto, and upon the written statement of defendant's counsel, filed in the case, wherein it is conceded that the demurrer to the answer is well taken; on consideration whereof it is ordered and adjudged that the said demurrer be and the same hereby is sustained; and the said defendants not desiring to further plead, it is therefore ordered and adjudged that the writ of mandamus prayed for be, and the same hereby is, allowed and said defendants, the Mayor, and the village Council of the village of Monroeville are hereby commanded forthwith to proceed to make improvements, corrections *Page 387 
and changes in the location, protection and construction of the water supply and water works system of the village of Monroeville, satisfactory to the Director of Health so as to provide a water supply not subject to the danger of contamination, and to do all things necessary and proper effectually to carry out and comply with the order of the relator served on said defendants on April 12, 1935.
Demurrer sustained and writ allowed.